Dykman, J.
This-is an appeal from an order vacating and setting aside an order overruling the taxation of costs in this action, and also from an order affirming the refusal of the clerk to allow certain items for disbursements for searches. The question. presented is whether the sums paid to the Lawyers’ Title Insurance Company are taxable as legal disbursements by the plaintiff in an action to foreclose a mortgage. It was decided at the special term (9 N. Y. Supp. 336) that only disbursements for official searches could be allowed in such cases, and the sum claimed by the plaintiff and rejected by the clerk, having been paid for unofficial searches, could not be taxed as a legitimate disbursement. Our examination leads us to the same conclusion, and the orders appealed from should be affirmed, with costs and disbursements. All concur.